DETAILED ACTION
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application has a provision application 62/716894 filed on 08/09/2018.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 08/09/2019 and 02/20/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Allowable Subject Matter
Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12, line 9, recite “if” which infers a conditional statement, thus, rendering the claim indefinite. Similar problem exist in claim 12, line 16 and claim 15, line 2. Since Claims 13-15 depend on claim 12, they are reject for the same reason. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bagheri et al. (US 2020/0107346 A1).
Regarding claim 1, Bagheri teaches a method comprising: 

monitoring a second downlink control channel candidate associated with scheduling a second downlink data channel in a second control resource set (UE monitoring DL assignment with scheduled sTTI in multi-sTTI assignment  “In the first scheduled sTTI, the eNB can send, such as rate match, the sPDSCH in the allocated resources for sPDSCH in that sTTI excluding the resources, such as REs, RBs, or RBGs, where multi-sTTI assignment was sent. In next scheduled sTTIs, such as sTTIs of the scheduled multi-sTTIs other than the sTTI in which DL multi-sTTI assignment is received, the UE can still monitor for DL assignments/UL grants or only monitor UL grants” see Bagheri: ¶[0069]; Fig.11 RB 9-11), wherein the first control resource set comprises a first set of orthogonal frequency- division multiplexing symbols, and the second control resource set comprises a second set of orthogonal frequency-division multiplexing symbols (sTTI index pattern 1 and 2 in OFDM symbols per subframe in ODFM symbol sTTI configuration see Bagheri: ¶[0041]); 

in response to the at least one downlink assignment comprising a first downlink assignment associated with the first downlink control channel candidate (At 1340, the first downlink user data corresponding to at least a first transport block in the first and the second sets of resources in the first TTI can be received see Bagheri: Fig.13 Step 1340; ¶[0087]):
determining a first downlink data channel allocation comprising resources allocated to a first downlink data channel based on the first downlink assignment (At 1320, a first set of resources for receiving a first portion of a first downlink user data in the first TTI can be determined based on the resource allocation assignment see Bagheri: Fig.13 step 1320); 
determining a first demodulation reference signal symbol location associated with the first downlink data channel based at least in part on the first downlink assignment (At 1330, a second set of resources for receiving a second portion of the first downlink user data in the first TTI can be determined based on the resource allocation assignment see Bagheri: Fig.13 step 1330; ¶0085]), the first set of orthogonal frequency-division multiplexing symbols, and the second set of orthogonal frequency- division multiplexing symbols (sTTI index pattern 1 
decoding the first downlink data channel (decode first control message using a first DCI size see Bagheri: ¶[0110]); and 
51Lenovo Docket No. SMM920180071-US-NPKB&A Docket No. 1425.2.331in response to the at least one downlink assignment comprising a second downlink assignment associated with the second downlink control channel candidate (receive the second downlink user data “At 1370, the second downlink user data corresponding to at least a second transport block in the third and the fourth sets of resources in the second TTI can be received see Bagheri: Fig.13; Step 1370”): 
determining a second downlink data channel allocation comprising resources allocated to a second downlink data channel based on the second downlink assignment (At 1350, a third set of resources for receiving a first portion of a second downlink user data in a second TTI belonging to the set of scheduled TTIs can be determined based on the resource allocation assignment see Bagheri: Fig.13 Step 1350; ¶[0088]); 
determining a second demodulation reference signal symbol location associated with the second downlink data channel based at least in part on the second downlink assignment (At 1360, a fourth set of resources for receiving a second portion of the second downlink user data in the second TTI can be determined based on the resource allocation assignment. The fourth set of resources can be a subset of the second set of resources in the first TTI see Fig.13 Step 1360; ¶[0090]), the first set of orthogonal frequency-division 
decoding the second downlink data channel (decode second control message using a second DCI format see Bagheri: ¶[0110]).  
Regarding claim 2, Bagheri taught the method of claim 1 as described hereinabove. Bagheri further teaches wherein the first demodulation reference signal symbol location and the second demodulation reference signal symbol location are the same location (first DMRS and second DMRS based on the first resource assignment in the First TTI see Bagheri: Fig.14 steps 1420-1430 and 1470-1480; ¶0100-0101]).  
Regarding claim 4, Bagheri taught the method of claim 1 as described hereinabove. Bagheri further teaches wherein the first set of orthogonal frequency-division multiplexing symbols and the second set of orthogonal frequency-division multiplexing symbols have a different number of orthogonal frequency-division multiplexing symbols (different configuration DL sTTI pattern such as 2-symbols sTTI or 3 Symbol see Bagheri: ¶[0040-0041]).  
Regarding claim 5, Bagheri taught the method of claim 1 as described hereinabove. Bagheri further teaches wherein the first downlink data channel allocation and the second downlink data channel allocation overlap (control resource overlapping with the sPDSCH allocation if reused is enable see Bagheri: ¶[0055]).  
Regarding claim 6, Bagheri taught the method of claim 1 as described hereinabove. Bagheri further comprising: determining a control resource set of the first control resource set and the second control resource set that ends in a later orthogonal 
Regarding claim 7, Bagheri taught the method of claim 1 as described hereinabove. Bagheri further comprising determining a physical uplink control channel resource for sending an acknowledgement in response to the first downlink data channel and the second downlink data channel (ACK/NAKs acknowledgment in response to short TTI downlink transmission “The sPUCCH can carry Hybrid ARQ ACK/NAKs in response to short TTI downlink transmission, and can carry Scheduling Request (SR), and possibly CSI reports” see Bagheri:¶[0036]), wherein the physical uplink control channel resource is determined based on a frequency location of the at least one downlink assignment within an associated control resource set, the first control resource set comprises a first set of control channel elements, and the second control resource set comprises a second set of control channel elements (ACK generation for different timing in each sTTI see Bagheri: ¶[0078]).  
Regarding claim 8, Bagheri taught the method of claim 7 as described hereinabove. Bagheri further teaches wherein the at least one downlink assignment 
Regarding claim 9, Bagheri taught the method of claim 7 as described hereinabove. Bagheri further teaches wherein a first number of control channel elements in the first set of control channel elements is different from a second number of control channel elements in the second set of control channel elements (different OFDM symbol sTTI configuration such as 2/3 symbols see Bagheri: ¶[0077-0078]).  
Regarding claim 10, Bagheri taught the method of claim 7 as described hereinabove. Bagheri further teaches wherein the at least one downlink assignment comprises the first downlink assignment and the second downlink assignment, and the physical uplink control channel resource is determined based on the frequency location of the first downlink assignment (demodulation the first and second portion of downlink based on first and second DMRS, where DMRS based on determined a resource location see Bagheri: Fig14 steps 1440-1480; ¶[0100-0101]; ¶[0083]).  
Regarding claim 11, Bagheri taught the method of claim 1 as described hereinabove. Bagheri further teaches wherein the first downlink assignment and the 
Regarding claim 16, claim 16 is rejected for the same reason as claim 1 as described hereinabove. Claim 16 recites an apparatus (Apparatus see Bagheri: Fig.16 element 1600) that perform the same functionalities of method of claim 1.
Regarding claim 17, claim 17 is rejected for the same reason as claim 6 as described hereinabove.
Regarding claim 18, claim 18 is rejected for the same reason as claim 7 as described hereinabove.
Regarding claim 19, claim 19 is rejected for the same reason as claim 8 as described hereinabove.
Regarding claim 20, claim 20 is rejected for the same reason as claim 10 as described hereinabove.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. (US 2020/0107346 A1) in view of Jung et al. (US 2018/0132264 A1).
Regarding claim 3, Bagheri taught the method of claim 1 as described hereinabove. Bagheri does not explicitly teaches wherein at least one of the first downlink data channel allocation and the second downlink data channel allocation collides with resources reserved for at least one of the first control resource set and the second control resource set.  
However, Jung teaches the wherein at least one of the first downlink data channel allocation and the second downlink data channel allocation collides with resources reserved for at least one of the first control resource set and the second control resource set (collision 960 with UE1 and UE3 see Jung: Fig.9B; ¶[0169]) in order to avoid collision see Jung: ¶[0169]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Bagheri to include (or to use, etc.) wherein at least one of the first downlink data channel allocation and the second downlink data channel allocation collides with resources reserved for at least one of the first control resource set and the second control resource set as taught by Jung in order to avoid collision see Jung: ¶[0169]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


August 12, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478